tcmemo_2013_235 united_states tax_court brett van alen and kimberlee van alen petitioners v commissioner of internal revenue respondent brandon d tomlinson and shana c tomlinson petitioners v commissioner of internal revenue respondent docket nos filed date jared r callister for petitioners nathan h hall for respondent we consolidated these cases for trial briefing and opinion memorandum findings_of_fact and opinion holmes judge shana tomlinson and brett van alen are siblings who inherited part of a family ranch from their father their interest was in a_trust and their stepmother valued that interest at less than dollar_figure when she prepared her late husband’s estate-tax return that value was low because the code gives a break to those who inherit a ranch and promise to keep it in agricultural use years later the trust sold a conservation_easement on the ranch for more than dollar_figure the sale created a capital_gain that passed through to the siblings and the dispute here is over the proper basis to report for that sale shana and brett argue that through no fault of their own the estate greatly understated the value of their interest in the ranch which greatly understated their basis which greatly inflated their taxable capital_gains the commissioner says this doesn’t matter and that the tax break they got then by using a very low value on their father’s estate-tax return has to be matched now by a hefty capital-gains tax burden findings_of_fact i the family ranch near the turn of the twentieth century joseph pop preuschoff left europe for madera county california--just north of fresno--and established a 2345-acre cattle ranch that became known as the preuschoff ranch it was on this ranch that pop raised his daughter mary van alen although mary moved away for a short time after getting married and starting a family she divorced and returned home to the ranch with her small children one of those children was joseph van alen joseph later inherited a 16th interest in the ranch the ranch interest joseph married three times after his first marriage with four children ended in divorce joseph wed virginia latimer a woman twenty years his junior within four years they had two children--shana and brett the siblings were still quite young when virginia and joseph divorced and afterwards they lived with their mom though they did stay with their dad on the ranch every other weekend as well as half of every summer joseph eventually wed again shana and brett however didn’t get along with this new wife bonnie van alen shana described bonnie as a very dominant person with whom she had a tumultuous relationship despite these difficulties the siblings loved their time on the ranch brett remembered helping his dad with the daily chores--kicking hay out of the backs of trucks and shoveling manure and after joseph’s death shana moved to the ranch where she tends some cows and works as a stay-at-home mom to her three children brett--though he does not live on the ranch--grew up to be a cowboy in the vaquero tradition riding horses and four-wheelers to tend cattle for other ranchers ii the will probate and estate_tax_return joseph died in date when shana was and brett was only almost ten years before his death--after his separation from virginia but before his marriage to bonnie--joseph had written his will it gave dollar_figure gifts to his first wife and each of his four children from that marriage but directed that the remainder of the estate--including his ranch interest--would go to a testamentary_trust the trust for the benefit of shana and brett in equal shares the will contained no estate-tax apportionment clause bonnie as the estate’s executor hired attorney denslow green to administer joseph’s estate since california probate law requires that a county probate referee appraise a decedent’s real_property subject_to probate see cal prob code sec c west supp green met in november wills sometimes contain such a clause to direct where the money to pay taxes will come from but if they don’t state law supplies a default rule see 317_us_95 82_tc_952 aff’d without published opinion 782_f2d_179 11th cir california’s default rule provides that any estate_tax must be equitably prorated among the persons interested in the estate see cal prob code sec a west it splits the estate-tax bill among the beneficiaries in the same proportion that the values of their inheritance bears to the total value of the estate id sec with richard grey a deputy probate referee this was a complicated chore--the ranch alone had nine different tax parcel numbers and the estate held other real_estate apart from the ranch grey set to work and valued the ranch interest at dollar_figure3 million when he was done he gave his field notes to the probate referee about nine months later bonnie as executor and green as preparer filed a form_706 united_states estate and generation-skipping_transfer_tax return for the estate of joseph van alen but that return gave the ranch interest a much lower value than grey’s field notes did grey worked under the supervision of richard huber the madera county probate referee because shana and brett didn’t submit grey’s field notes as an expert report in compliance with rule g we didn’t allow grey to testify as an expert witness as to his opinion of the ranch interest’s fair_market_value when joseph died we did allow him to testify as an eyewitness to what he submitted as values to the probate referee unless we say otherwise all references to rules are to the tax_court rules_of_practice and procedure all bare references to sections are to the internal_revenue_code in effect for the relevant time sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2051 defines the taxable_estate as the value of the gross_estate less any applicable deductions a tentative estate_tax is then computed on the sum of the taxable_estate plus adjusted_taxable_gifts reduced by gift_tax payable on post-1976 gifts see sec_2001 that amount is further reduced by the unified_credit see infra note and by other available credits such as state death-tax credits see infra note the resulting amount is the net estate_tax due the return also showed a taxable_estate that was cash-poor it valued the gross_estate at just over dollar_figure million but almost dollar_figure million was real_estate or miscellaneous property such as vehicles farm equipment household furnishings and cattle the estate deducted dollar_figure in miscellaneous expenses such as funeral costs debts and mortgages and dollar_figure in bequests to bonnie as the surviving_spouse that left a taxable_estate of a little over dollar_figure and--after subtracting the unified_credit and credit_for_state_death_taxes --the estate reported a tax due of about dollar_figure the gross_estate includes all property real or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2031 estate of giovacchini v commissioner tcmemo_2013_27 at subject_to exceptions not relevant here property passing from a deceased husband to his widow is deductible from his gross_estate see sec_2056 although joseph didn’t name bonnie in his will because he had executed it before their marriage california law treats her as an omitted spouse see cal prob code sec west as a result she was entitled to receive--and the form_706 reported that she did receive--his one-half of community_property and one-third of his separate_property see cal prob code sec_6401 west the unified_credit exempts a minimum amount of accumulated wealth from estate_tax since joseph didn’t make any taxable_gifts during his life the unified_credit available to his estate was dollar_figure equivalent to a dollar_figure exemption see sec_2010 estates of decedents dying before generally could credit against the federal estate_tax the amount of any state_death_taxes see sec_2011 the tax bill would have been significantly higher however had the estate valued the ranch interest at dollar_figure3 million--the value that grey said he submitted to the probate referee instead the estate listed that interest’s fair_market_value as only dollar_figure even at that unusually low value for so many acres of california ranchland the ranch interest would have been one of the estate’s most valuable assets but the estate computed its tax not with this number but with an even lower number--dollar_figure which the return reported as the ranch interest’s value under sec_2032a this section helps those who inherit property by letting them use an asset’s value in its actual use at the time of death rather than in its hypothetical highest_and_best_use the paradigmatic case is a family farm that otherwise might have to be sold to a developer not all kinds of property and not all kinds of heirs qualify for this deviation from the general_rule that death_tax is calculated on an estate’s fair_market_value and the heirs have to promise not to sell the property right away or shift its use to something more valuable if an estate wants to use this lower value it has to make a sec_2032a election and there are forms that have to be filled out and sent in with the return there’s little doubt that the estate met these conditions the estate’s qualified heirs --bonnie shana and brett who as a minor was represented by his mother virginia both as his guardian ad litem and as trustee of the trust --11 all executed an agreement to special valuation under sec_2032a which they included with the estate-tax return the form they used included the required language by which they consented to personal liability for additional estate_tax if they stopped using the ranch for agricultural purposes or sold their interest altogether and no one disputes that this standard-form language is also sufficient proof of each heir’s actual or constructive understanding that completing the form is required the commissioner nevertheless disputed the estate’s valuation of the ranch interest because he thought that the correct value should have been dollar_figure the estate a qualified_heir is with respect to any property a member_of_the_decedent’s_family who acquired such property or to whom such property passed_from_the_decedent sec_2032a neither brett nor shana dispute that their mother had the power to act as brett’s guardian ad litem and they do not claim that she breached any fiduciary duty acting in that capacity the estate also elected to value three other properties not at issue here under sec_2032a sec_2032a saved them a lot of money--it shrank the value of taxable properties from an aggregate fair_market_value or to be more precise an aggregate stated fair_market_value of just over dollar_figure million to only dollar_figure and the irs went back and forth and the estate remarkably and audaciously sent the irs an amended sec_2032a valuation that lowered the value put on the ranch interest to only dollar_figure even more remarkably the irs accepted the revised amount perhaps because the estate increased the sec_2032a value for two of the other properties it had elected for special-use valuation and removed altogether a sec_2032a election for another property the bottom line was that the irs got an increase in the total taxable value of the estate to about dollar_figure million and an increase in the estate_tax of about dollar_figure to nearly dollar_figure even with the very low special-use valuation of the ranch interest the estate didn’t have enough liquid_assets to immediately pay that dollar_figure we also expressly find that shana and brett were the biggest winners of the estate’s the record did not include an amended agreement to special valuation we do however have a cover letter from green to an irs attorney in which he wrote that enclosed with the letter was an amended agreement to special valuation executed by bonnie van alen shana charlotte van alen and virginia m latimer as trustee and guardian ad litem for brett shannon van alen who is still a minor because of that cover letter and because the irs eventually accepted the values contained on the amended schedule a-1 itemized_deductions which it would not have done absent the amended agreement we find it more_likely_than_not that bonnie shana and brett by virginia on brett’s behalf executed the amended agreement to special valuation and that this amended agreement satisfied the requirements of sec_2032a just as the original agreement had the record is a bit unclear but it seems probable that the estate elected to pay a portion of the estate_tax in installments as permitted by sec_6166 aggressive and successful valuation because they received the lion’s share of the taxable_estate with those two things in mind--and without an estate-tax apportionment in the will saying otherwise--we also find that a significant increase in the valuation of the ranch interest for estate-tax purposes might well have forced the trust--which was the remainder beneficiary of the estate and whose sole beneficiaries were shana and brett--to sell at least parts of the ranch to pay the estate_tax iii reporting the sale of the conservation_easement in date--almost ten years after the estate settled its tax liability--the california rangeland trust bought a conservation_easement on the preuschoff ranch for dollar_figure million reflecting its 16th interest the trust received dollar_figure from that sale the trust and the siblings reported this deal in so muddled a way that the irs was bound to notice in date the trust’s accountants filed the trust’s income-tax return on which it reported the dollar_figure sale price for the conservation_easement and a basis of about dollar_figure after subtracting various we note again that amounts owed to bonnie as the surviving_spouse were already taken into account in computing the taxable_estate see supra note and accompanying text the only other beneficiaries under joseph’s will were his first wife and their four children who were each to receive dollar_figure cash other trust-level deductions the trust reported income of almost dollar_figure and an income-distribution deduction in the same amount for distributions made to the siblings shana and brett’s schedules k-1 beneficiary’s share of income deductions credits etc each reported a net_long-term_capital_gain of nearly dollar_figure almost four months later though the trust filed an amended return on this return the trust listed the same sale price dollar_figure but reported a new and nearly doubled basis which reduced the trust’s capital_gain shana and brett’s amended schedules k-1 each showed a reduced long-term_capital_gain of about dollar_figure but the siblings seemed to balk at reporting any gain at all brett and his wife filed their return in date before the trust filed its amended_return and shana and her husband filed theirs in date after the trust filed the amended_return although brett and shana each had a k-1 from the trust showing over dollar_figure in net_long-term_capital_gain neither of them a_trust is generally allowed to deduct taxable_income distributed to its beneficiaries see sec_651 sec_661 the income-distribution deduction ‘implements the he-who-gets-the-income-pays-the-tax principle if a_trust keeps income the trust is supposed to pay tax on it but if a_trust distributes income the beneficiary is supposed to pay the tax ’ daniels v commissioner tcmemo_2012_355 at n quoting tarpo v commissioner t c memo reported any of this gain on their individual tax returns this mismatch spurred the commissioner to send them each a cp2000 notice--to brett and kimberlee in date and to brandon and shana in date each notice listed a proposed balance due and stated that the amount of income they reported on their respective form sec_1040 didn’t match the amounts reported on documents the irs received from third-party payors for brett those unreported amounts included not just the large capital_gain from the original trust k-1 but also dollar_figure of unreported interest_income which he has since stipulated that he received for shana those unreported amounts were the large capital_gain from the amended trust k-1 and dollar_figure of nonemployee compensation from a form 1099-misc issued by ogle productions inc each notice also proposed an brandon and shana later submitted an amended individual return to the irs in date but as we discuss infra note that return is not at issue here the irs sends this notice called in tax jargon a cp2000 notice to a taxpayer when the income and payment information that the irs has on file from third parties for that taxpayer doesn’t match the entries reported on the taxpayer’s return see irs understanding your cp2000 notice http www irs gov individuals understanding-your-cp2000-notice last visited date accuracy-related_penalty neither couple paid and the commissioner followed up with a notice of deficiencydollar_figure after receiving his notice_of_deficiency brett visited local cpa paul simmons brett showed him the notice as well as his father’s estate-tax return to ask him whether the trust properly reported the basis of the ranch interest that led to the long-term_capital_gain on the k-1s after reviewing those papers simmons testified that it just didn’t seem right to me that something in was worth nothing hardly simmons then made a call to a friend whom he had used to perform appraisals in the past to ask him to look at a piece of property to determine its value that friend was richard grey grey told simmons that he had called the right guy--he was the one who performed the appraisal for the ranch interest grey then told simmons that he had appraised the ranch interest at dollar_figure3 million and eventually gave him a copy of his field notes this prompted simmons to submit in date yet another amended return for the trust this second amended_return reported the same sale note that brett’s cp2000 was based on the trust’s original k-1 but shana’s was based on the trust’s amended k-1 the commissioner now believes that the basis reported on the trust’s original return was correct the commissioner thus asked at trial to seek an increase in the deficiency for shana based on her original k-1 and we granted his motion price but now reported a basis of slightly less than dollar_figure which shrank the gain to less than dollar_figure simmons explained in an attachment that the reduction in capital_gain was due to an error in the computation of basis for the ranch interest trust-level deductions completely wiped out that gain and brett and shana’s new k-1s showed no long-term_capital_gain in reporting an inherited basis in the ranch interest that was much higher than its special-use valuation simmons relied on revrul_54_97 1954_1_cb_113 he described that revenue_ruling as saying that if there was a mistake made and you could prove that the mistake was made and you had evidence that the value was wrong then you could use the new value the commissioner stuck by his notices of deficiency he argues that even if the trust’s initial value for the ranch interest was too low perhaps absurdly low for land in california it was still the value on which the estate calculated its estate_tax and thus the value that the code and precedent compel the heirs to use in computing their gain when part of that interest is sold shana submitted an amended return around the same time that reported the amounts listed on the trust’s from the latest trust return and the dollar_figure of nonemployee compensation income from ogle productions inc it appears the commissioner didn’t accept this amended_return nor did he have any obligation to do so see 211_f3d_504 9th cir aff’g tcmemo_1998_297 the parties have since stipulated that shana had dollar_figure in unreported income from ogle productions inc the van alens and the tomlinsons filed timely petitions and we consolidated their cases for trial in san francisco both couples were california residents when they filed their petitions and remain so today opinion the dispute here is over basis--the parties agree that the trust received dollar_figure in proceeds from the sale of the easement they disagree however on the amount of passthrough capital_gain from those proceeds that the siblings should have reported to determine that capital_gain we must first decide what effect the ranch interest’s sec_2032a valuation has on calculating the trust’s basis for the sale shana and brett argue that the 2032a value doesn’t bind the trust they say that grey’s appraised value of the ranch interest provides clear_and_convincing evidence that someone other than they made a mistake when reporting the 2032a value they also argue that we should look to grey’s appraised value as a starting point to redetermine what should have been the 2032a value--not to increase their father’s taxable_estate but rather only to recalculate the trust’s basis in the ranch interestdollar_figure indeed the commissioner couldn’t redetermine the ranch interest’ sec_2032a value reported on the form_706 because the statute_of_limitations has run see sec_6501 i sec_2032a alternate use valuation we start with an explanation of the interplay between sec_2032a and general principles of estate-tax law one of those general principles is that the value of property for estate-tax purposes is its fair_market_value see sec_2031 estate of elkins v commissioner t c ___ ___ slip op pincite date sec_20_2031-1 estate_tax regs and fair_market_value is the highest_and_best_use of the property on the valuation_date see 125_tc_227 estate of mitchell v commissioner tcmemo_2011_94 wl at sec_2032a is an exception to this general_rule and embodies a congressional judgment that the heirs of small businesses and farms should not be forced by death to sell their family’s legacy to pay the taxman see 100_f3d_778 10th cir aff’g 103_tc_525 as we said in 93_tc_228 congress was obviously troubled that family farms might have to be sold to pay estate_taxes upon death of the owner if the value of the real_estate were determined at its fair_market_value which in turn depended upon its highest_and_best_use since such real_estate might well be a tempting target for real_estate developers the highest_and_best_use test could result in a valuation based on development purposes substantially in excess of the value of the property for use as a farm with a concomitant large increase in estate_taxes continued operation of the family farm might thus be in jeopardy since a sale of the farm might be the only way to meet the increased tax burden it was to address this problem that sec_2032a was enacted sec_2032a’s cure for this problem is to create an exception to the general principle that an estate’s property is valued at its fair_market_value and instead allow it to choose to value some property on its actual use at the time of the decedent’s death lefever f 3d pincite to elect the special-use valuation sec_2032a requires that the decedent must have been a citizen or resident_of_the_united_states the property must be qualified_real_property the sec_2032a allows for real_property used in farming to be valued on the basis of income capitalization see 103_tc_525 aff’d 100_f3d_778 10th cir the code however limits the special_use_valuation the aggregate decrease in the value of qualified_real_property which results from the election shall not exceed dollar_figure sec_2032a for estates of decedents dying in a calendar_year after the dollar_figure ceiling on the aggregate valuation decrease is adjusted for inflation see sec_2032a added by the taxpayer_relief_act_of_1997 pub_l_no sec_501 sec_111 stat pincite the court has already noted the aggressive prediscounted valuations of the estate’s real_property this seems to have enabled the estate to use nearly the entire dollar_figure see supra note sec_12 and and accompanying text subject_to that limitation the benefits of this special_use_valuation may be combined with other valuation discounts in some circumstances compare 93_tc_228 disallowing minority interest discount with 69_f3d_1044 10th cir distinguishing estate of maddox and allowing a minority interest discount rev’g 102_tc_777 these complex variations of sec_2032a valuation are not on the program in these cases and we’ll discuss them no further executor must elect to apply sec_2032a and--pay attention here--each person who has an interest in the property must sign and file a personal liability agreement sec_2032a b d the parties agree that joseph’s estate met all the requirements to elect the special-use valuation for the ranch interest their dispute is about the effect that the estate’s valuation has on the trust’s basis in the ranch interest ii basis of inherited property we now look at the rules for figuring out the basis of inherited property the basis of inherited property is generally equal to its fair_market_value at the date of the decedent’s death sec_1014 however in the case of an election under sec_2032a the basis_of_property acquired from a decedent is its value as determined under such section --not its fair_market_value sec_1014 see also sec_1_1014-3 income_tax regs t he value of property as of the date of decedent’s death as appraised for the purpose of the federal estate_tax or the alternate value as appraised for such purpose whichever is applicable shall be deemed to be its fair_market_value this makes sense as the u s court of claims aptly explained the identity of the two values in the congressional mind is clearly indicated by the fact that the election by the decedent’s estate to use the alternate_valuation_date binds the subsequent income_tax payer this would be often meaningless if the value figure chosen did not bind him also the success of an estate in getting through irs audit a low valuation of property may turn into a pyrrhic victory in the event of subsequent income_taxation this is a matter practitioners in the field are well aware of and it tends to minimize disputes as to the valuation of estates where assets other than listed securities are involved and especially with real_property it furthers the concept of self- assessment 537_f2d_457 ct_cl this means that the trust’s inherited basis in the ranch interest should be its sec_2032a value after accounting for trust-level deductions and the distributions made by the trust to its beneficiaries that basis would result in long-term_capital_gains of nearly dollar_figure to both shana and brett iii revrul_54_97 the siblings however feel that they can overcome this straightforward application of the code with revrul_54_97 which they argue lets the here there’s another niggling detail the estate reported a final sec_2032a value of dollar_figure but the commissioner conceded on brief that dollar_figure is the correct value this may reflect for example the cost of improvements to the ranch which would increase the trust’s basis trust report a basis in the ranch interest different from it sec_2032a value - - that revenue_ruling says for the purpose of determining the basis under sec_113 of the internal_revenue_code of property transmitted at death for determining gain_or_loss on the sale thereof or the deduction for depreciation the value of the property as determined for the purpose of the federal estate_tax shall be deemed to be its fair_market_value at the time of acquisition except where the taxpayer is estopped by his previous actions or statements such value is not conclusive but is a presumptive value which may be rebutted by clear_and_convincing evidence revrul_54_97 supradollar_figure taxpayers can rely on published revenue rulings see sec_601_601 d statement of procedural rules revenue rulings do not have the force and effect of treasury_department regulations but are published to provide precedents to be used in the disposition of other cases and may be cited and relied upon for that purpose they are not however binding on us since we review them only as the opinion of a lawyer in the agency n ind pub serv co v commissioner 105_tc_341 citation and internal quotation marks omitted aff’d 115_f3d_506 7th cir see also 133_tc_202 aff’d 679_f3d_1109 9th cir we do however treat revenue rulings as concessions by the commissioner where those rulings are relevant to our disposition of the case 119_tc_157 listing cases in the nearly sixty years since its issuance we have cited this revenue_ruling twice--and one of those citations was in a dissent see feldman v commissioner tcmemo_1968_19 tax ct memo lexi sec_275 at it is well settled that the value at which property is returned for estate_tax purposes is prima facie the value for the purpose of computing depreciation and gain_or_loss on subsequent sale such value is not conclusive but is a presumptive value which may be rebutted by clear_and_convincing evidence the value at which property is continued throwing a lasso around that language shana and brett try to tie up their ample evidence--clear and convincing evidence they say--that the reported sec_2032a value was wrong they rely on grey’s appraisal and conclusion of value of dollar_figure3 million which they say is extremely credible as it was prepared near the decedent’s death in his capacity as a deputy probate referee for the purposes of probating the property and not prepared in response to litigation using a fair_market_value of dollar_figure3 million they ask that--after applying the reduction in fair_market_value limitation under sec_2032a --we increase the 2032a value to about dollar_figure5 million for purposes of determining the trust’s inherited basis in the ranch interestdollar_figure continued returned for estate_tax purposes is however entitled to great weight 107_tc_189 ndollar_figure beghe j dissenting noting commissioner’s inconsistent treatment of shares at issue it would be inconsistent to hold shares to have had one value for estate_tax purposes and another for income_tax purposes there is a presumption that the estate_tax_value of an asset is correct and applies also to determine income_tax basis aff’d 153_f3d_302 6th cir here’s the math as mentioned supra note the aggregate reduction from the fair_market_value of all properties that have elected a 2032a special_use_valuation can’t exceed dollar_figure see sec_2032a shana and brett argue that since the ranch interest constituted of the fair_market_value of the qualified properties on the basis of a dollar_figure3 million fair_market_value the ranch interest should be allocated just over of the allowable dollar_figure deduction see boris i bittker lawrence lokken federal taxation of incomes estates continued we think this would be a difficult argument to win with sec_113 of the internal_revenue_code_of_1939 is substantially identical to current sec_1014 and it might be reasonable for taxpayers to rely on this revenue_ruling if they were calculating their basis under sec_1014 but the van alens and the tomlinsons are arguing about basis that the code tells us to calculate under sec_1014 which says that inherited basis should equal it sec_2032a value the siblings however say it would be wrong to saddle them with the lowball value of the estate-tax return because it was an executor and guardian ad litem who signed off on that value not the two heirs themselves we don’t think we need to settle the argument about the old revenue ruling’s applicability here because the commissioner points us to a different and possibly clearer doctrine that might solve this case--the duty_of_consistency he says that this duty_of continued and gifts para pincite 2d ed when the election covers two or more qualified properties and the reduction in value exceeds the dollar_figure limit the reduction should be applied pro_rata among the properties based on that percentage shana and brett acknowledge the ranch interest could only be reduced from dollar_figure3 million to about dollar_figure5 million under sec_2032a consistency as developed in our caselaw trumps the siblings’ invocation of the old revenue rulingdollar_figure iv duty_of_consistency the duty_of_consistency serves to prevent inequitable shifting of positions by taxpayers 461_f3d_1080 9th cir aff’g tcmemo_2004_117 an equitable doctrine also known as quasi-estoppel the duty_of_consistency is based on the theory that the taxpayer owes the commissioner the duty to be consistent with his tax treatment of items and will not be permitted to benefit from his own prior error or omission lefever t c pincite the ninth circuit has opined when all is said and done we are of the opinion that the duty_of_consistency not only reflects basic fairness but also shows a proper regard for the administration of justice and the dignity of the law the law should not be such a n idiot that it cannot prevent a taxpayer from changing the historical facts from year to year in order to escape a fair share of the burdens of maintaining our government our tax system depends upon self assessment and honesty rather than upon hiding of the pea or forgetful tergiversation janis f 3d pincite quoting 231_f3d_541 9th cir aff’g t c memo the ninth circuit has listed three conditions that we have to find before we can invoke this duty we note that the siblings do not cite much less rely on sec_1_1014-3 income_tax regs and we therefore do not address it a representation or report by the taxpayer reliance by the commissioner and an attempt by the taxpayer after the statute_of_limitations has run to change the previous representation or to recharacterize the situation in such a way as to harm the commissioner see id estate of ashman f 3d pincite if all those elements are present the commissioner may act as if the previous representation--on which he relied-- continued to be true even if it is not and the taxpayer is estopped to assert the contrary we address each element a representation by the taxpayers the big dispute here is over the first requirement--namely whether the taxpayers here made a representation on the estate-tax return shana and brett argue that they couldn’t have done so because neither of them had any fiduciary powers or control_over the estate they were merely its beneficiaries we’re not persuaded we consider first whether the siblings could be the taxpayer who is making a representation on an estate-tax return if it’s the same taxpayer who’s making inconsistent statements at different times it’s an easy case but what about a situation like this one where it was an executor and a guardian ad litem who made the first representation and two heirs now adults who make the second the caselaw tells us that the duty_of_consistency ‘is usually understood to encompass both the taxpayer and parties with sufficiently identical economic interests ’ janis f 3d pincite quoting lefever f 3d pincite there are lots of cases that hold that the duty_of_consistency binds an estate’s beneficiary to a representation made on an estate-tax return if that beneficiary was a fiduciary of the estate see eg 109_tc_290 105_tc_324 janis v commissioner tcmemo_2004_117 wl at listing cases but the cases don’t limit us to that situation and instead say that the question of whether there is sufficient identity of interests between the parties making the first and second representation depends on the facts and circumstances of each case see eg estate of letts t c pincite cluck t c pincite janis wl at we think it makes the most sense to gauge whether the specific economic interests of those making the earlier and later representations are sufficiently identical and here we have to find that they are both shana and brett and their father’s estate benefited from a reduced estate_tax if the estate had valued the ranch interest at dollar_figure5 million under sec_2032a the amount now asserted by the siblings the tax_liability of the estate would probably have gone up by over half a million dollars see former sec_2001 under california probate law the trust--which would have received more than half of the value of joseph’s estate as its residual beneficiary--would have been responsible for paying over half of that additional liability and shana and brett were the trust’s sole beneficiaries shana and brett argue however that even if their economic interests were sufficiently identical that’s still not a close enough relationship to bind them to the valuation reported on the estate_tax_return they point out that the ninth circuit in janis also required a sufficient privity of interest between the parties and because they weren’t the estate’s fiduciaries they argue it is indisputable that they did not have sufficient privity of interest let’s take a closer look since ninth circuit law controls here we start with the facts of janis janis did not involve an individual taxpayer trying to disavow an estate’s sec_2032a special-use valuation instead the taxpayer-husband in janis in his capacity as the coexecutor of his father’s estate valued his father’s art collection at because these cases are appealable to the ninth circuit we follow that court’s precedent see eg 54_tc_742 aff’d 445_f2d_985 10th cir about dollar_figure million on the estate-tax return janis f 3d pincite after negotiations with the irs he agreed to a value of about dollar_figure million and signed a form_890 waiver_of_restrictions_on_assessment_and_collection of deficiency and acceptance of overassessment id as a beneficiary of the estate he inherited a portion of that collection id pincite after the statute_of_limitations had passed for the irs to make further assessments of estate_tax he claimed a higher market_value as his basis id pincite we sided with the commissioner holding that the duty_of_consistency required that the taxpayers use as their basis the collection’s value reported on the estate_tax_return see janis wl at the ninth circuit agreed stating that the taxpayer-husband had overlapping and co-extensive interests as a beneficiary and co-executor of the estate janis f 3d pincite it then determined that the taxpayer-husband a s an heir had an economic_interest in reducing the value of the taxable_estate and as a co-executor he had privity of interest with the estate thus making the duty_of_consistency appropriate under these circumstances id citing lefever f 3d pincite that language certainly suggests that the ninth circuit believes that the doctrine should not be applied to just any estate beneficiary but the siblings here weren’t merely just beneficiaries of the estate that had nothing to do with filing the estate-tax return on two occasions shana and brett through his guardian ad litem executed agreements for the estate_tax_return consenting to the election to value the ranch interest under sec_2032a--an agreement specifically acknowledging that it was a condition_precedent to making the election one might think brett has a stronger argument--he didn’t sign either version of the special valuation agreement because he was a minor and virginia’s signature as his guardian ad litem was not his representation citing 276_f2d_17 ct_cl brett says that courts disfavor the application of the duty_of_consistency because of the inequity imposed upon a minor but here unlike the taxpayers in ford the minor--brett--was represented by a guardian ad litem and that guardian was required to make a representation on the estate-tax return for the sec_2032a election to be effective and as noted earlier neither brett nor shana have alleged that virginia lacked the power to act as his guardian ad litem or that her representation breached any fiduciary duties they contend that they had no involvement in the preparation of the estate- tax_return rather it was their stepmother with whom they had a strained relationship who was conducting all estate administration duties thus they say that they should not be deemed to somehow have privity of interest in the estate simply because their stepmother had them sign the special valuation agreement even if we were to construe this allegation to imply a claim that bonnie exerted undue influence or otherwise coerced shana or virginia in her capacity representing brett to sign the agreement they have not proven any facts supporting such a claim in this regard we find significant the ninth circuit’s citation of lefever with approval when mentioning the term privity of interest see janis f 3d pincite lefever also involved taxpayers trying to disavow a sec_2032a election the taxpayers one of whom was an executor of the estate that elected the 2032a valuation were both qualified heirs to the 2032a property lefever f 3d pincite as required by sec_2032a they both signed agreements consenting to personal liability for any additional taxes imposed as a result of the sale of the qualified_property or cessation of a qualifying use seven years after they filed the election the commissioner determined that they had stopped using the property for a qualified_use the taxpayers argued that they were never actually entitled to the special-use valuation and that the three-year statute_of_limitations barred additional assessments against the estate id we applied the duty_of_consistency to preclude them from denying the validity of the special-use election see lefever t c pincite in doing so we took great pains to emphasize the representations that the taxpayers had made as qualified heirs on the decedent’s estate-tax return see id pincite on appeal they contended that they shouldn’t be bound by representations made in the estate-tax return because they weren’t the same taxpayer as the one on whose behalf the estate-tax return was filed see lefever f 3d pincite the tenth circuit rejected their argument although it acknowledged some authority that an heir should not be bound by representations of the estate’s executor id pincite citing ford f 2d pincite it said that the the duty_of_consistency is usually understood to encompass both the taxpayer and parties with sufficiently identical economic interests id the tenth circuit held that the taxpayers--as qualified heirs--did have an economic_interest in reducing the value of the taxable_estate id pincite it also held that the taxpayers had sufficient privity of interest with the estate’s executor for the application of the duty_of_consistency id although mentioning that one of the taxpayers was also the estate’s executor the tenth circuit placed more emphasis on the fact that both taxpayers made a representation on the estate-tax return in their capacities as qualified heirs they both signed the agreement consenting to the election a prerequisite to obtaining the special-use valuation see id pincite b oth taxpayers signed a consent form to the taking of the election id pincite petitioners represented that the properties qualified for the special_use_valuation election in the estate_tax_return and supporting documents ’ emphasis added the court therefore held that the taxpayers were bound by the duty_of_consistency to representations made on the estate-tax return id because the commissioner relied on those representations and the taxpayers attempted to change their position after the running of the statute_of_limitations the tenth circuit concluded that we had properly applied the doctrine id as in lefever shana and brett’s affirmative consent to elect the sec_2032a special_use_valuation as qualified heirs distinguishes them from beneficiaries that have nothing at all to do with the filing of the estate-tax return cf 713_f2d_662 11th cir none of the estoppel cases extend the duty_of_consistency doctrine to an estate beneficiary for merely indicating approval of the executors’ handling over which they have total control and the beneficiary none ford f 2d pincite refusing to bind taxpayer beneficiaries of estate to an estate valuation of stock because both taxpayers were minors without knowledge of what was reported on their father’s estate_tax_return the irs could not have accepted the special valuation without the representations they made on the special valuation agreements see sec_2032a d their representations were essential to getting that estate- tax_return filed and so we find that their execution of the special valuation agreements together with their shared economic interests with their father’s estate bind them to the special-use valuation reported on the estate-tax return b the commissioner’s reliance and taxpayers’ change in position after statute_of_limitations has expired shana and brett don’t appear to contest the existence of the second and third elements here reliance by the commissioner and after the limitations_period a change in the taxpayers’ position in a way that’s harmful to the commissioner but just to be sure we specifically find that the commissioner relied on the sec_2032a election the statute_of_limitations for assessment of estate_tax then ran see sec_6501 and only after it ran did shana and brett argue that the sec_2032a valuation was grossly understated the commissioner was surely prejudiced by this change in position because the commissioner can no longer collect the tax_deficiency occasioned by petitioners’ turnabout janis f 3d pincite accepting shana and brett’s invitation to revise the sec_2032a election would allow them to whipsaw the commissioner the estate could escape the burden of an additional estate_tax on dollar_figure million of value while at the same time giving the trust and shana and brett as its sole beneficiaries an extra dollar_figure million of basis to offset amounts realized from the conservation_easement sale as well as future sales of the ranch interest this cannot be right we rest our holding on the unequivocal language of sec_1014 that section requires that the trust’s inherited basis in the ranch interest equal the sec_2032a special-use valuation and we rest it as well on a duty_of_consistency that is by now a background principle of tax law but we also note that the sec_2032a election served its purpose here--it allowed an illiquid estate to pay a reduced estate_tax which likely prevented the forced sale of real_property that shana and brett eventually acquired as the sole beneficiaries of the trust we are not saying that shana and brett engaged in any sort of tax gamesmanship janis v commissioner f 3d pincite but we do reaffirm the principle that ‘a taxpayer may not after taking a position in one year to his advantage and after correction for that year is barred shift to a contrary position touching the same fact or transaction’ id pincite quoting estate of ashman f 3d pincite see also lefever t c pincite a taxpayer in this situation innocent or otherwise who has already had the advantage of a past alleged misstatement--such advantage now beyond recoupment--may not change his posture and by claiming he should have properly paid more tax before avoid the present levy thus even if shana and brett could rely on revrul_54_97 supra and that revenue_ruling could trump the code’s unambiguous language the duty_of_consistency estops them from rebutting even by clear_and_convincing evidence the sec_2032a value of the ranch interest v penalties sec_6662 imposes a accuracy-related_penalty on the portion of any underpayment attributable to one of five causes specified in subsection b the commissioner argues for imposing the penalty on both of the couples based on two of those five causes negligence or intentional disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 we have said that ‘ n egligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec d a the commissioner bears the burden of production see sec_7491 which requires him ‘only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer’ good v commissioner tcmemo_2008_245 wl at quoting weir v commissioner t c memo we will focus on negligence we find that the commissioner has met his burden of production before filing his individual return brett received a k-1 generated from the trust return showing over dollar_figure of capital_gain he and his wife were well aware of the conservation-easement sale that created this capital_gain but they failed to report any of it on their return--a decision we find contrary to what a reasonable and ordinarily prudent person would do under the circumstances it’s a similar story for the tomlinsons before filing their return they received two k-1s for shana from the trust--the original one showing over dollar_figure of capital_gain and an amended one showing over dollar_figure they too however failed to report any of that gain on their individual return they too knew about the sale of the conservation_easement once the commissioner has met his burden taxpayers must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a 116_tc_438 both siblings argue that they shouldn’t be liable for any penalty because that gain stemmed from a value that they in good_faith believed to be wrong after they consulted with their cpa paul simmons whose advice was that the cost_basis reported for the conservation_easement sale was way off taxpayers can avoid the penalty if they show they acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs we look at all relevant facts and circumstances--the most important of which is the extent of the taxpayers’ effort to assess their proper tax liability--to decide if they did see sec_1_6664-4 income_tax regs using somewhat circular reasoning the regulation says that reliance on professional advice can establish reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id caselaw says that the siblings must prove three things to establish reasonable reliance that simmons was a competent professional who had sufficient expertise to justify reliance that they provided him with necessary and accurate information and that they actually relied in good_faith on his judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also 425_f3d_1203 n 9th cir quoting with approval the three-prong test aff’g 121_tc_89 assuming that they met the first two elements both the van alens and the tomlinsons fail on the third they weren’t relying on simmons’s advice when they filed their returns neither sibling presented any evidence that he or she sought out--much less relied on--any professional advice on the capital_gain issue before filing simmons credibly testified that they did not seek him out until date over a year after the van alens and the tomlinsons filed their returns we therefore sustain the commissioner’s determination to impose the sec_6662 accuracy- related penalty for failing to report the capital gaindollar_figure decisions will be entered for respondent the van alens also received two 1099-int statements from wells fargo reporting dollar_figure of interest_income which they failed to report shana likewise received a 1099-misc from ogle productions inc for dollar_figure that she failed to report negligence is strongly indicated where a taxpayer fails to report on his income_tax return an amount of income shown on an information_return such as a see sec_1_6662-3 income_tax regs neither couple provided any explanation of why they failed to report this income we therefore also uphold the sec_6662 accuracy-related_penalty for portions of the underpayments due to these smaller omissions
